 
 
EXHIBIT 10.1

SEPARATION AGREEMENT
 
This AGREEMENT (“Agreement”) made this April 25, 2012 (the “Effective Date”), by
and between Sterling Jewelers Inc., a Delaware corporation (including its
successors and assigns, the “Company”), and William Montalto (the “Executive”).
 
WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement, dated as of August 9, 2004, as amended (the
“Employment Agreement”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Employment Agreement;
 
WHEREAS, pursuant to the terms and conditions of the Signet Group plc US Share
Option Plan 2003 (the “2003 Share Option Plan”), the Executive holds outstanding
options (together, the “Montalto Options”) to purchase shares of Signet Jewelers
Limited (“Signet”) pursuant to a Notice of Grant and Option Award Agreement
dated as of April 24, 2007 (the “Option Agreement”);
 
WHEREAS, pursuant to the terms and conditions of the Signet Jewelers Limited
Omnibus Incentive Plan (the “Omnibus Plan”) the Executive was granted restricted
shares of Signet (the “Restricted Shares”) pursuant to Time-Based Restricted
Stock Award Agreements dated as of June 16, 2009, April 2, 2010 and April 12,
2011(together, the “Restricted Stock Agreements”) and performance-based vesting
restricted stock units of Signet shares (the “RSU’s”) pursuant to
Performance-Based Restricted Stock Unit Award Agreements dated as of April 2,
2010, and April 12, 2011, (together, the “RSU Agreements”);
 
WHEREAS, the Option Agreement, the Restricted Stock Agreements and the RSU
Agreements shall collectively be referred to as the “Equity Award Agreements”;
 
WHEREAS, the Executive desires to retire and resign from the position of
Executive Vice President and Chief Operating Officer of the Company and any
other positions he may hold with the Company and any of its direct or indirect
affiliates and subsidiaries, effective as of June 29, 2012 (the “Termination
Date”);
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company through the
Termination Date, pursuant to the terms and conditions of the Employment
Agreement;
 
WHEREAS, Section 9 of the Employment Agreement requires any modification to the
Employment Agreement to be in writing signed by the parties;
 
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Executive hereby agree as
follows:
 

 
 

--------------------------------------------------------------------------------

 



1. Resignation.  The Executive acknowledges that upon the Termination Date, he
will immediately be deemed to resign, and shall resign, from the position of
Executive Vice President and Chief Operating Officer of the Company and all
offices and directorships held by him in the Company or any of its subsidiaries
or affiliates and shall execute any and all documents reasonably necessary to
effect such resignations as requested by the Company.  For the avoidance of any
doubt, the Employment Agreement shall remain in full force and effect, as
amended by this Agreement, through the Termination Date, after which time the
Employment Agreement shall terminate and be of no force or effect, except as
otherwise expressly set forth herein.  If the Executive’s employment with the
Company terminates for any reason prior to the Termination Date, this Agreement
shall terminate without any further liability to any party and the Employment
Agreement shall govern the terms and conditions of such termination; provided,
however, that Section 3 below shall remain in full force and effect.
 
2. Termination.
 
(a) Accrued Benefits.  Subject to the Executive’s continued employment with the
Company through the Termination Date, the Executive shall be entitled to
receive: (i) the Executive’s Base Salary in effect at the Termination Date to
the extent earned or accrued but not yet paid through the Termination Date,
payable within thirty (30) days following the Termination Date, (ii) any Annual
Bonus (which amount shall be paid during the period commencing on the 15th of
April and ending on the 31st of May following the end of the applicable fiscal
year of Signet) and/or Long Term Bonus (which amount shall be paid in accordance
with the long term incentive plan for executive officers then in effect, as
approved by the Signet Remuneration Committee) earned by the Executive for a
completed three (3) year fiscal period ending prior to the Termination Date but
which remain unpaid as of the Termination Date, (iii) any vacation days for the
current year earned but not used by the Executive, payable within thirty (30)
days following the Termination Date, (iv) reimbursement for any and all business
expenses incurred prior to the Termination Date, subject to the terms of the
Company’s reimbursement policy, and (v) any other benefits required by
applicable law.
 
(b)  Termination Payments and Benefits.  Subject to the Executive’s continued
employment through the Termination Date, the Executive’s timely execution,
delivery and non-revocation of a Release (as described in Section 2(c) below),
and Section 4 below, the Executive shall be entitled to receive the following
payments and benefits:
 
(i) a pro rata Annual Bonus for Fiscal Year 2013 equal to the product of (A) the
Annual Bonus which the Executive would otherwise have been eligible for Fiscal
Year 2013 based on actual performance and (B) a fraction, the numerator of which
is the number of calendar days in such performance period through the
Termination Date and the denominator of which is 365, which amount shall be paid
during the period commencing on April 15, 2013 and ending on May 31, 2013;
 

 
2

--------------------------------------------------------------------------------

 



(ii) Notwithstanding anything to the contrary in any of the Equity Award
Agreements:
 
(A) the Montalto Options shall remain issued, outstanding and exercisable from
the Termination Date through and including June 29, 2013 and shall expire if and
to the extent they remain unexercised as of June 30, 2013;
 
(B) a pro rata portion of the Restricted Shares in respect of each Restricted
Stock Agreement shall vest on the Termination Date equal to the product of (1)
the number of Restricted Shares granted under such agreement and (2) a fraction,
the numerator of which is the number of completed fiscal years of service from
the grant date of the applicable Restricted Shares to the Termination Date and
denominator of which is three (3);
 
(C) a pro rata portion of the RSU’s in respect of each RSU Agreement shall vest
as of the end of the applicable performance period equal to the product of (1)
the number of RSUs granted under such agreement that would have otherwise vested
based on actual performance during the applicable performance period (i.e., 0%
to 200% of the target number of RSUs) and (2) a fraction, the numerator of which
is the number of completed fiscal years that have elapsed during the applicable
performance period through and including the Termination Date and the
denominator of which is three (3), which RSUs shall be settled at such times as
such RSUs would otherwise have been settled absent the Executive’s termination
of employment;
 
Except as set forth in subsections (A), (B) and (C) of this Section 2(b)(ii),
the Executive shall remain subject to all terms and conditions set forth in the
2003 Share Option Plan, the Omnibus Plan, as applicable, and the Equity Award
Agreements.


(c) The Executive’s entitlement to the amounts set forth in Section 2(b) above
shall be subject to the Executive’s execution and delivery to the Company of a
general release and waiver of claims in the form attached hereto as Exhibit A
(the “Release”) on or after the Termination Date and such Release becoming
irrevocable within fifteen (15) days following the Termination Date.  For the
avoidance of doubt, the Executive shall forfeit any and all payments and
benefits set forth in Section 2(b) if the Release has not been executed,
delivered to the Company and become irrevocable within such fifteen (15) day
period.
 
3. No Fiscal 2013 LTIP Award.  Notwithstanding anything to the contrary in the
Employment Agreement or otherwise, the Executive shall not be entitled to any
long term incentive award in respect of the Company’s fiscal year 2013.
 
4. Restrictive Covenants.  For the avoidance of any doubt, the Executive
acknowledges that Sections 6, 7 and 8 of the Employment Agreement shall survive
the termination of the Employment Agreement; provided, however, that the
“Non-Competition Period,” as defined in Section 7 of the Employment Agreement,
shall
 

 
3

--------------------------------------------------------------------------------

 

continue for a period of two (2) years commencing on the Termination Date.  The
payments and benefits described herein shall be conditioned upon Executive’s
continued compliance with Sections 6, 7 and 8 of the Employment Agreement.
 
5. Return of Property and Documents. On the Termination Date, Executive shall
immediately return to the Company all Company property (including, without
limitation, any and all computers, phones, identification cards, card key
passes, corporate credit cards, corporate phone cards, files, memoranda, keys
and software) in Executive’s possession and Executive shall not retain any
duplicates or reproductions of such items.  Executive further agrees that, on
the Termination Date, he shall deliver to the Company all copies of any
confidential information of the Company in his possession, custody or control
and has destroyed all copies of any analyses, compilations, studies or other
documents in his possession, custody or control that contain any such
confidential information (whether in electronic or paper form).
 
6. Directors and Officers Insurance.  Notwithstanding anything herein or in the
Release to the contrary: (i) the Executive’s right to indemnification or to be
held harmless pursuant to applicable corporate governance documents, director
and officer indemnification agreements and/or applicable laws; and (ii) the
Executive’s right to make claims or seek reimbursement pursuant to the Company’s
directors’ and officers’ insurance policies, shall survive the termination of
the Executive’s employment and such rights shall not be released pursuant to the
Release.
 
7. Severability.  In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.
 
8. Waiver.  No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.
 
9. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio, without reference to
its choice of law rules.
 
10. Withholding.  The Company shall deduct or withhold, or require the Executive
to remit to the Company, the minimum statutory amount to satisfy federal, state
or local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.
 
11. Entire Agreement.  This Agreement, the Release and the Employment Agreement,
to the extent it expressly survives under the terms of this Agreement,
constitute the entire agreement and understanding of the parties with respect to
the subject matter herein and supersede all prior agreements, arrangements and
 

 
4

--------------------------------------------------------------------------------

 

understandings, whether written or oral, between the parties.  The Executive
acknowledges and agrees that he is not relying on any representations or
promises by any representative of the Company concerning the meaning of any
aspect of this Agreement or the Release.  This Agreement and the Release may not
be altered or modified other than in a writing signed by the Executive and an
authorized representative of the Company.
 
12. Notices.  All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:
 
If to the Executive:        Mr. William Montalto
                                                317 Lake Point drive
Akron, Ohio 44333


If to the Company:        c/o Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44313
Fax: (330) 668-5291
Attn: Chief Financial Officer




with a copy to:              Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Amy Rubin, Esq.
Telephone: (212) 310-8691
Facsimile: (212) 310-8007


                      If notice is mailed, such notice shall be effective upon
mailing, or if notice is personally delivered or sent by telecopy or other
electronic facsimile transmission, it shall be effective upon receipt.


13. Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive may not assign his
rights or delegate his obligations hereunder without the prior written consent
of the Company.
 
14. Section 409A.
 
(a) Compliance.  The intent of the parties is that payments and benefits under
this Agreement comply with or are exempt from Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum
 

 
5

--------------------------------------------------------------------------------

 

extent permissible, the Agreement shall be interpreted to that end.  If any
benefit or payment is deemed to not comply with Section 409A, the Company and
the Executive agree to renegotiate in good faith any such benefit or payment so
that either Section 409A will not apply or compliance with Section 409A will be
achieved.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A.  For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment shall be within the sole discretion
of the Company.  If under this Agreement, an amount is paid in two (2) or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.
 
(b) Specified Employee Delay Period.  If the Executive is deemed on the date of
termination of employment to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided on the first business day following
the date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (B)
the date of Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum on the first business day following the Delay Period,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.
 
(c) Payments for Reimbursements and In-Kind Benefits.  All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.
 
(d) No Section 409A Liability.  In no event whatsoever shall the Company be
liable for any tax, interest or penalties that may be imposed on Executive by
Section 409A of the Code or any damages for failing to comply with Section 409A.
 

 
6

--------------------------------------------------------------------------------

 



15. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


 

  STERLING JEWELERS INC.          
 
By:
/s/ Robert D. Trabucco       Name:  Robert D. Trabucco       Title:  Director   
               

 
 
 

  EXECUTIVE          
 
By:
/s/  William Montalto       Name:  William Montalto  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Montalto Separation Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
RELEASE AGREEMENT
 
THIS RELEASE (the “Release”) dated as of ___________, 2012 between Sterling
Jewelers Inc., a Delaware corporation (the “Company”), and William Montalto (the
“Executive”).


WHEREAS, the Company and the Executive previously entered into a separation
agreement dated as of April 25, 2012 (the “Separation Agreement”) pursuant to
which the Executive's employment with the Company shall terminate as of January
29, 2012 (the “Termination Date”);


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Separation Agreement, the Company and the Executive agree as
follows:


1. Capitalized terms not defined herein shall have the meaning as defined under
the Separation Agreement.
 
2. In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 2, as applicable, of the Separation Agreement, which is
attached hereto and made a part hereof.
 
3. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including,
without limitation, any tort and/or contract claims, common law or statutory
claims, claims under any local, state or federal wage and hour law, wage
collection law or labor relations law, claims under any common law or other
statute, claims of age, race, sex, sexual orientation, religious, disability,
national origin, ancestry, citizenship, retaliation or any other claim of
employment discrimination, including under Title VII of the Civil Rights Acts of
1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.), Age Discrimination in
Employment Act, as amended (29 U.S.C. §§ 621, et seq.); the Americans with
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601 et
seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Employee
Retirement Income Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and any other
law (including any state or local law or ordinance) prohibiting employment
discrimination or relating to
 

 
 

--------------------------------------------------------------------------------

 

employment, retaliation in employment, termination of employment, wages,
benefits or otherwise. If any arbitrator or court rules that such waiver of
rights to file, or have filed on his behalf, any administrative or judicial
charges or complaints is ineffective, the Executive agrees not to seek or accept
any money damages or any other relief upon the filing of any such administrative
or judicial charges or complaints. The Executive relinquishes any right to
future employment with the Company and the Company shall have the right to
refuse to re-employ the Executive, in each case without liability of the
Executive or the Company. The Executive acknowledges and agrees that even though
claims and facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected.
 
4. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 3 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
pursuant to Section 2 of this Release to which the Executive is entitled under
the Separation Agreement, or (iii) with respect to the Executive’s rights as a
shareholder of the Company, Signet or any of their subsidiaries.
 
5. Executive acknowledges that pursuant to the Release set forth in Paragraph 3
above, Executive is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that Executive’s waiver
and release of such rights is knowing and voluntary. Executive acknowledges that
the consideration given for the ADEA waiver and release under this Release is in
addition to anything of value to which Employee was already entitled.
 
(a) Executive further acknowledges that he has been advised by this writing
that:
 
(i) Executive should consult with an attorney prior to executing this Release
and has had an opportunity to do so;
 
(ii) Executive has been provided at least twenty-one (21) days within which to
consider this ADEA waiver and release;
 
(iii) Executive has seven (7) days following Executive’s execution of this
Release to revoke this ADEA waiver and release, but only by providing written
notice of such revocation to the Company in accordance with the “Notices”
provision in Section 11 of the Separation Agreement;
 
(iv) the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and
 

 
2

--------------------------------------------------------------------------------

 



 
(v) the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release. The Parties agree that any modifications made
to this Agreement prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.
 
(b) Notwithstanding the acknowledgements in Paragraphs 5(a)(iii) and (iv),
Executive agrees and acknowledges that (i) Executive has knowingly and
voluntarily elected to waive his right to the seven (7) day revocation period
described in Paragraph 5(a) above and, as a result, the Release shall be
irrevocable as of the date of execution, (ii) Executive has been informed that
he should consult with an attorney prior to waiving such right, and (iii)
Executive has received advice of legal counsel that Executive may waive such
seven (7) day revocation period and this ADEA waiver and release shall remain
effective.
 
(c) It is the intention of the parties in executing this Release that this
Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
 
6. This Release shall become effective on the first (1st) day that this Release
becomes irrevocable under Paragraph 5(b). All payments due to the Executive
shall be payable in accordance with the terms of the Separation Agreement.
 




[Remainder of Page Intentionally Blank]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


 
 
 

  STERLING JEWELERS INC.          
 
By:
        Name:          Title:                     

 
 
 

  EXECUTIVE          
 
By:
        Name:     

 
 
 
     
 
 
 
 

 
 


[Signature Page to Montalto Release Agreement]

 
 
4